Per Curiam.

The delay in not proceeding to trial in this cause, until five hours after the time to which it was adjourned, is sufficiently accounted for. The justice- was continually engaged in the trial of another cause, and the defendant had sus-. tained no inconvenience by the delay, from any thing that appears ; he was still remaining at the same house, and had himself moved the trial but half an hour before, and was duly notified that the jury were impannelled, and the court ready to - proceed. In the cases where we have decided, that if the trial does not proceed within a reasonable time after (he hour appointed, the cause is to be considered as out of court, the delay has not been accounted for, or the* party has sustained an injury, without his own wiiful default, which is not the case here. The plaintiff was in season to demand a venire; the court had not proceeded to inquire into the merits of the cause, and, indeed, it does not appear that the parties had been called "by the justice. The return only states, that when the other trial was over, the defendant moved that the venire in this cause be *218returned, and that the cause proceed to trial; and was then told that no venire had been issued; and it does not appear from the return, that either party had, at this time, demanded a venire. These are the only objections to the return raised by the plaintiff in error, none of. which appear to us sufficient to set aside the judgment; it must, accordingly, be affirmed.
Judgment affirmed.